DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-11 and 15-21 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/20 and 3/18/20 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Spencer Hunter on 7/27/21.
The application has been amended as follows: 

1. (Currently Amended) A system for a social media data provider to provide verification of a social media data query-result, comprising:
a processor to execute software instructions;
a storage device in which to store the social media data;
software instructions that when executed by the processor cause the system to:
, wherein the social media dataset is represented by an undirected graph with a plurality of nodes representing a corresponding unique social media network user, wherein each of the nodes contains:
 a profile corresponding to one or more of a plurality of attributes for the corresponding unique social media network user, and
data generated by the corresponding unique social media network user;
receive, from the social media network operator, cryptographic auxiliary information generated by the social media network operator based on the social media data set, wherein the cryptographic auxiliary information is contained in a cryptographic data structure comprising chained cryptographic information for both of the plurality of attributes and the plurality of nodes;
receive a query about the social media dataset from a social media data consumer;
query the social media dataset based on the query and generate the query-result based thereon;
generate verification information by which the social media data consumer is to verify a trustworthiness of the query-result, based on the cryptographic auxiliary information; and
provide the query-result and the verification information to the social media data consumer.
2. (Canceled).
3. (Canceled).
4. (Canceled).
5.  (Currently Amended) The system of claim [[3]] 1, wherein the cryptographic auxiliary information generated by the social media network operator and based on the social media data set is 
6.  (Currently Amended) The system of claim [[3]] 1, wherein the cryptographic auxiliary information generated by the social media network operator and based on the social media data set is contained in a cryptographic data structure comprising a Bloom filter comprising each unique one of the plurality of w attribute values.
7.  (Currently Amended) The system of claim [[3]] 1, wherein the software instructions that when executed by the processor cause the system to provide the query-result and the verification information to the social media data consumer comprise software instructions that when executed by the processor cause the system to provide to the social media data consumer: 
a subgraph G’ of the graph G consisting of all the plurality of n nodes whose attribute values satisfy the query, and the edges among the nodes in G’; and 
data content affiliated with each node in G’.
8.  (Original) The system of claim 7, further comprising software instructions that when executed by the processor cause the social media data consumer in the system to:
receive the subgraph G’ of the graph G consisting of all the plurality of n nodes whose attribute values satisfy the query, and the edges among the nodes in G’; and 
verify the trustworthiness of the query-result when all the plurality of n nodes in the subgraph G’ are in the graph G and satisfy the query, all the edges among the nodes in G’ are in the graph G, and all the attributes values of each node in the subgraph G’ are intact with respect to the graph G.
9.  (Original) The system of claim 7, further comprising software instructions that when executed by the processor cause the social media data consumer in the system to:
receive the subgraph G’ of the graph G consisting of all the plurality of n nodes whose attribute values satisfy the query, and the edges among the nodes in G’; and

10.  (Original) The system of claim 7, further comprising software instructions that when executed by the processor cause the social media data consumer in the system to:
receive the subgraph G’ of the graph G consisting of all the plurality of n nodes whose attribute values satisfy the query, and the edges among the nodes in G’; and
verify the data content affiliated with each node in the subgraph G’ is identical to the data content affiliated with the same node in graph G.
11.  (Currently Amended) A method for a social media data provider to provide verification of a social media data query-result, comprising:
receiving a social media dataset from a social media network operator, wherein the social media dataset is represented by an undirected graph with a plurality of nodes representing a corresponding unique social media network user, wherein each of the nodes contains:
a profile corresponding to one or more of a plurality of attributes for the corresponding unique social media network user, and
data generated by the corresponding unique social media network user;
receiving, from the social media network operator, cryptographic auxiliary information generated by the social media network operator based on the social media data set, wherein the cryptographic auxiliary information is contained in a cryptographic data structure comprising chained cryptographic information for both of the plurality of attributes and the plurality of nodes;
receiving a query about the social media dataset from a social media data consumer;
querying the social media dataset based on the query and generating the query-result based thereon;
, based on the cryptographic auxiliary information; and
providing the query-result and the verification information to the social media data consumer.
12.  (Cancelled). 
13.  (Cancelled). 
14.  (Cancelled). 
15.  (Currently Amended) The method of claim [[13]] 11, wherein the cryptographic auxiliary information generated by the social media network operator and based on the social media data set is contained in a cryptographic data structure comprising chained cryptographic information for each of a subset of the plurality of n nodes that share an identical plurality of w attribute values.
16.  (Currently Amended) The method of claim [[13]] 11, wherein the cryptographic auxiliary information generated by the social media network operator and based on the social media data set is contained in a cryptographic data structure comprising a Bloom filter comprising each unique one of the plurality of w attribute values.
17.  (Currently Amended) The method of claim [[13]] 11, wherein providing the query-result and the verification information to the social media data consumer comprises providing to the social media data consumer: 
a subgraph G’ of the graph G consisting of all the plurality of n nodes whose attribute values satisfy the query, and the edges among the nodes in G’; and 
data content affiliated with each node in G’.
18.  (Original) The method of claim 17, further comprising the social media data consumer in the system:
receiving the subgraph G’ of the graph G consisting of all the plurality of n nodes whose attribute values satisfy the query, and the edges among the nodes in G’; and 

19.  (Original) The method of claim 17, further comprising the social media data consumer in the system:
receiving the subgraph G’ of the graph G consisting of all the plurality of n nodes whose attribute values satisfy the query, and the edges among the nodes in G’; and
verifying the subgraph G’ contains: all the plurality of n nodes in the graph G that satisfy the query, and all the edges in the graph G that connect any two nodes in the subgraph G’.
20.  (Original) The method of claim 17, further comprising the social media data consumer in the system:
receiving the subgraph G’ of the graph G consisting of all the plurality of n nodes whose attribute values satisfy the query, and the edges among the nodes in G’; and
verifying the data content affiliated with each node in the subgraph G’ is identical to the data content affiliated with the same node in graph G.
21.  (New) Non-transitory computer-readable storage media having instructions stored thereupon that, when executed by a social media data provider having a processor and memory therein to execute the instructions, the instructions cause the social media data provider to provide verification of a social media data query-result, by performing the following operations:
receiving a social media dataset from a social media network operator, wherein the social media dataset is represented by an undirected graph with a plurality of nodes representing a corresponding unique social media network user, wherein each of the nodes contains:
a profile corresponding to one or more of a plurality of attributes for the corresponding unique social media network user, and
data generated by the corresponding unique social media network user;

receiving a query about the social media dataset from a social media data consumer;
querying the social media dataset based on the query and generating the query-result based thereon;
generating verification information by which the social media data consumer is to verify a trustworthiness of the query-result, based on the cryptographic auxiliary information; and
providing the query-result and the verification information to the social media data consumer.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Kuznetsov et al. U.S. Pub. No. 20130132360 discloses method for generating validation measures related to information obtained from publicly available data sources for providing recommendations about a potential client, wherein trusted search criteria are used to obtain a set of query results that result in improved accuracy of information.
Nikankin et al. U.S. Pub. 20130132358 discloses a method of aggregating user information from public and private sources of information to generate relevant data regarding about a user.
The prior art of record does not explicitly disclose, in light of other features recited in independent claims,  wherein the social media dataset is represented by an undirected graph with a plurality of nodes representing a corresponding unique social media network user, wherein each of the nodes contains: a profile corresponding to one or more of a plurality of attributes for the corresponding unique social media network user, and data generated by the corresponding unique social media network user; receive, from the social media network operator, cryptographic auxiliary information generated by the social media network operator based on the social media data set, wherein the cryptographic auxiliary information is contained in a cryptographic data structure comprising chained cryptographic information for both of the plurality of attributes and the plurality of nodes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. U.S. Pub. No. 20180349617 discloses electronic storage system and a method of data management.
Hansen et al. U.S. Pub. No. 20100174709 discloses method for searching private social network data.
Roth et al. U.S. Pat. No. 9898618 discloses securing a remote database.
Bennison U.S. Pub. No. 20140281578 discloses method for secure database queries.
Wurzer U.S. Pub. No. 20100218127 discloses detecting correlations between data representing information.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431